         Case 2:19-bk-21521-NB                  Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03                                     Desc
                                                 Main Document    Page 1 of 6

RON BENDER (SBN 143364)                                                        FOR COURT USE ONLY
JULIET Y. OH (SBN 211414)
LINDSEY L. SMITH (SBN 265401)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234; Facsimile: (310) 229-1244
Email: RB@LNBYB.com, JYO@LNBYB.com,
LLS@LNBYB.com

Proposed Counsel for Chapter 11 Debtor and Debtor in
Possession


                                             UNITED STATES BANKRUPTCY COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                   LOS ANGELES DIVISION

In re:                                                                         Lead Case No.: 2:19-bk-21521-NB

                                                                               Chapter 11

TATUNG COMPANY OF AMERICA, INC.,


                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE:
                                                    Debtor.
                                                                               DEBTOR’S EMERGENCY MOTION FOR APPROVAL
                                                                               OF STIPULATION BY AND BETWEEN DEBTOR
                                                                               AND HP INC.




        PLEASE TAKE NOTE that the order titled ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR
APPROVAL OF STIPULATION BY AND BETWEEN DEBTOR AND HP INC. was lodged on October 30, 2019 and is
attached. This order relates to the motion which is docket number 83.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                                        Page 1
December 2012
                                                                                            F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:19-bk-21521-NB   Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03   Desc
                         Main Document    Page 2 of 6




                           EXHIBIT “A”
     Case 2:19-bk-21521-NB      Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03          Desc
                                 Main Document    Page 3 of 6


 1     Ron Bender (CA Bar No. 143364)
       Juliet Y. Oh (CA Bar No. 211414)
 2     Lindsey L. Smith (CA Bar No. 265401)
 3     LEVENE, NEALE BENDER, YOO & BRILL L.L.P.
       10250 Constellation Blvd., Suite 1700
 4     Los Angeles, CA 90067
       Email: RB@LNBYB.com; JYO@LNBYB.com; LLS@LNBYB
 5
       [Proposed] Attorneys for Chapter 11 Debtor and Debtor in
 6     Possession
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       LOS ANGELES DIVISION
11

12
       In re:                                            Case No. 2:19-bk-21521-NB
13
       TATUNG COMPANY OF AMERICA, INC.,                  Chapter 11
14

15                                                       ORDER GRANTING DEBTOR’S
                   Debtor and Debtor in Possession.      EMERGENCY MOTION FOR
16                                                       APPROVAL OF STIPULATION BY AND
                                                         BETWEEN DEBTOR AND HP INC.
17
                                                         Hearing:
18
                                                         Date: October 29, 2019
19                                                       Time: 1:00 p.m.
                                                         Place: United States Bankruptcy Court
20                                                               Edward R. Roybal Federal
                                                                 Building
21                                                               255 E. Temple Street
                                                                 Courtroom 1545
22
                                                                 Los Angeles, California 90012
23                                                       Judge: Honorable Neil W. Bason

24

25

26

27

28
     Case 2:19-bk-21521-NB          Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03             Desc
                                     Main Document    Page 4 of 6


 1             A hearing was held on October 29, 2019, at 1:00 p.m., before the Honorable Neil W. Bason,

 2     United States Bankruptcy Judge for the Central District of California, Los Angeles Division, in

 3     Courtroom “1545” located at 255 E. Temple Street, Los Angeles, California 90012, for the Court to

 4     consider approval of the motion (the “Motion”) filed as Docket Number 83 by Tatung Company of

 5     America, Inc., a California corporation and the debtor and debtor-in-possession in the above-

 6     captioned Chapter 11 bankruptcy case (the “Debtor”), for the entry of an order, pursuant to Federal

 7     Rule of Bankruptcy Procedure 9019(a) (“Rule 9019”), approving the Stipulation (the “Stipulation”)

 8     by and between the Debtor and HP Inc. (“HP”), attached as Exhibit “B” to the Declaration of Jason

 9     Chen annexed to the Motion:1 (i) authorizing HP to fund the payment of the GUC Obligations (as

10     defined in the Stipulation) on the Debtor’s behalf, with HP being permitted to offset against accounts

11     payable owed by HP to the Debtor as set forth in the Stipulation; (ii) authorizing the Debtor’s

12     payment of 503(b)(9) Claims as set forth in the Stipulation; (iii) authorizing all other actions by the

13     Debtor as provided in the Stipulation and/or as may be necessary and reasonable to implement the

14     Stipulation; and (iv) granting any additional relief as is necessary to effectuate the foregoing.

15     Appearances at the hearing on the Motion were made as noted on the record of the Court.

16             The Court having read and considered the Motion, the Stipulation, and all papers filed by the

17     Debtor in support of the Motion; the Court having heard and considered the oral arguments,

18     statements and representations of counsel made at the hearing on the Motion including the oral

19     objection to the Motion asserted by counsel to creditor Hemlock Semiconductor Operations LLC

20     (“Hemlock”); and the Court finding that sufficient notice of the Motion and the emergency hearing

21     on the Motion for purposes of due process under the circumstances was provided, and good cause

22     appearing therefor,

23             HEREBY ORDERS AS FOLLOWS:

24             A.      The Motion is granted and the objection to the Motion asserted by Hemlock is

25     overruled in its entirety.

26             B.      The Stipulation is approved.

27
       1
28       Capitalized terms that are not defined herein shall have the meanings ascribed to them in the
       Stipulation and/or the Motion.
                                                       2
     Case 2:19-bk-21521-NB      Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03               Desc
                                 Main Document    Page 5 of 6


 1            C.     The Debtor and HP are authorized to take any and all actions contemplated by the

 2     Stipulation and/or as may be necessary and reasonable to implement the Stipulation.

 3            D.     Any applicable stays of the effectiveness of this Order, including any applicable stays

 4     under Rules 6003 and 6004(h) of the Federal Rules of Bankruptcy Procedure, are waived.

 5            IT IS SO ORDERED.

 6                                                     ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
Case 2:19-bk-21521-NB          Doc 99 Filed 10/30/19 Entered 10/30/19 14:13:03                     Desc
                                Main Document    Page 6 of 6

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document NOTICE OF LODGMENT OF ORDER GRANTING
 4   DEBTOR’S EMERGENCY MOTION FOR APPROVAL OF STIPULATION BY AND BETWEEN
     DEBTOR AND HP INC. will be served or was served (a) on the judge in chambers in the form and
 5   manner required by LBR 5005-2(d); and (b) in the manner stated below:

     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On October 30, 2019, I checked the CM/ECF docket for this bankruptcy case
 7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 8
         •   Ron Bender rb@lnbyb.com
 9       •   Jeffery D Hermann jhermann@orrick.com
         •   Joon M Khang joon@khanglaw.com
10       •   Ian Landsberg ilandsberg@sklarkirsh.com,
             lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
11           @ecf.inforuptcy.com
         •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov,kenneth.g.lau@usdoj.gov
12       •   Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
         •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
13       •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
         •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
14
15   2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
16   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
17   completed no later than 24 hours after the document is filed.

18   None.

19                                                             Service information continued on attached page

20
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on October 30, 2019, I served the following persons and/or entities by personal delivery, overnight mail
22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
23   mail to, the judge will be completed no later than 24 hours after the document is filed.

24   None.

25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    October 30, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
      Date                          Type Name                           Signature
28
